UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,
                                                    19 Civ. 9236 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


ERIC YOUNG, et al.,
                              Plaintiffs,            20 Civ. 169 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


BRYAN FAUBUS,
                              Plaintiff,             20 Civ. 211 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.


JOSEPH EBANKS,
                              Plaintiff,             20 Civ. 453 (KPF)
                       -v.-
                                                          ORDER
IFINEX INC., et al.,

                              Defendants.



KATHERINE POLK FAILLA, District Judge:

     The parties are hereby ORDERED to appear for oral argument

concerning the pending motions to appoint interim lead class counsel on
February 24, 2020, at 1:00 p.m. in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated:     February 11, 2020
           New York, New York            __________________________________
                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                     2
